In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 13-1912
RAJESH TANK,
                                                  Plaintiff-Appellant,

                                 v.

T-MOBILE USA, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 11 C 4619 — Ronald A. Guzmán, Judge.
                     ____________________

     ARGUED JANUARY 24, 2014 — DECIDED JULY 10, 2014
                     ____________________

  Before BAUER, EASTERBROOK, and WILLIAMS, Circuit Judges.
   WILLIAMS, Circuit Judge. Rajesh Tank, who was born in In-
dia, worked for T-Mobile as a vice president and after two
investigations relating to his treatment of colleagues, he was
fired. Tank filed suit alleging discrimination, retaliation, and
disparate pay but summary judgment was granted for T-
Mobile. On appeal, Tank argues that T-Mobile discriminated
against him based on his national origin and race, but he has
not provided sufficient evidence that could allow a reasona-
2                                                No. 13-1912

ble jury to conclude that he was discriminated against. Al-
ternatively, he claims that T-Mobile is liable because a hu-
man resources director with alleged discriminatory animus
was involved in the decision to fire him. However, this ar-
gument is waived because it was not raised below. Second,
he contends that he was fired because he spoke out against
purported discrimination at T-Mobile. This claim fails as
well because he did not provide evidence that demonstrated
that T-Mobile’s reason for firing him was pretextual. Third,
he alleges T-Mobile engaged in pay discrimination by pay-
ing him less than his comparable non-Indian colleagues.
Once again, we do not agree because the employees Tank
compares himself to are not valid comparators so he cannot
survive summary judgment.
                    I. BACKGROUND
    Rajesh Tank joined T-Mobile in 2000 as an area director.
In 2006, Tank was promoted by Neville Ray to vice presi-
dent, a position Tank held until he was terminated on Au-
gust 4, 2010. As one of four T-Mobile vice presidents, Tank
reported directly to Ray. In September 2007, a T-Mobile em-
ployee complained to the Human Resources (HR) Depart-
ment that Tank had engaged in unprofessional conduct that
hurt team morale, showed favoritism towards one employ-
ee, and pressured people to hire a contractor, Barry Sias. In
2008, T-Mobile conducted an investigation (the “2008 inves-
tigation”), after which the company placed Tank on a correc-
tive action coaching plan. Ray also told Tank to fire Sias.
   In January 2010, Tank learned that one of the employees
in Kansas City that indirectly reported to him mocked the
accents of Indian employees during conference calls with
other managers and engaged in other racially insensitive be-
No. 13-1912                                                3

havior. Lisa McAuliffe, the HR representative assigned to
Tank’s region, recommended putting the employee on a cor-
rective action plan. Tank objected to the HR recommenda-
tion (the “Kansas City decision”) and told McAuliffe, Ray,
and HR Director John Mavers that the employee should be
fired for his racially discriminatory behavior.
    What happens next is disputed by the parties, but by
both accounts the relationship between Tank and McAuliffe
deteriorated to the point where T-Mobile investigated Tank
a second time. Tank alleges that McAuliffe retaliated against
him because he disagreed with HR’s recommendation and
complained repeatedly about his harassment. McAuliffe
maintains that Tank was demeaning, hostile, and treated her
so badly she felt the need to resign.
    Following McAuliffe’s resignation, Mavers wanted to
better understand how Tank interacted with employees so
he traveled to Chicago and conducted interviews with Tank
and his team on May 19 and 20, 2010. On May 19, according
to Tank, he met with Mavers and explained that McAuliffe
was harassing him because of the Kansas City decision.
Mavers then asked Tank whether the Kansas City managers
might have a reason to be upset with Tank. Offended by the
notion this question may have implied that the bigotry was
justified, Tank pressed Mavers to explain his question.
Mavers refused and tried to change the subject. In addition
to meeting with Tank, Mavers met with Tank’s team and en-
couraged them to critique Tank’s leadership. After complet-
ing his interviews on May 20, Mavers met with Tank who
gave Mavers a memo documenting and complaining of dis-
crimination and retaliation by McAuliffe and HR. Mavers
denied seeing the memo.
4                                                 No. 13-1912

   On May 20, an in-house attorney filed a complaint
against Tank that questioned his decision to retain an out-
side law firm and alleged that Tank may have improperly
used company resources. On May 22, the Corporate Investi-
gations Department received an anonymous complaint,
which stated among other things, that Tank was destroying
employee morale and that he allowed Sias to work for the
company again against the wishes of Tank’s supervisor, Ray.
    As a result of these allegations, T-Mobile’s Corporate In-
vestigations team initiated an investigation (the “2010 inves-
tigation”). At the conclusion of the investigation, the compa-
ny prepared a report (the “Report”), which documented a
number of instances where Tank violated T-Mobile policy.
The Report was given to Ray, who determined that Tank
was not meeting T-Mobile’s legitimate performance expecta-
tions and decided to terminate his employment. T-Mobile
fired Tank because he: (1) allowed a subcontractor to return
to work on a T-Mobile project in defiance of his boss’s di-
rective; (2) authorized questionable expenditures of T-
Mobile funds for his apparent personal gain without prior
approval; and (3) engaged in favoritism amongst his staff.
Tank does not agree with the findings of the Report.
    After being fired, Tank filed a complaint against T-
Mobile under 42 U.S.C. § 1981 alleging that T-Mobile: (1)
paid him less than his comparable non-Indian counterparts;
(2) unlawfully terminated him because of his Indian race and
national origin; and (3) unlawfully retaliated against him for
opposing unlawful discrimination and complaining of dis-
criminatory harassment. T-Mobile filed a motion for sum-
mary judgment on all claims, which the district court grant-
ed. With regard to his discrimination claim, the court con-
No. 13-1912                                                     5

cluded that the circumstantial evidence he presented did not
create an inference of discrimination. On Tank’s retaliation
claim, the court found that Tank failed to show that T-
Mobile did not honestly believe the reasons the company
fired him. In deciding Tank’s pay discrimination claim, the
court ruled that Tank did not compare himself to valid com-
parators. This appeal followed.
                        II. ANALYSIS
   On appeal, Tank argues that the district court erred in
granting summary judgment in favor of T-Mobile because
genuine issues of material fact remained as to whether Tank
suffered discrimination and was retaliated against. We re-
view the district court’s grant of summary judgment de no-
vo, drawing all reasonable inferences in favor of Tank. See
Kotwica v. Rose Packing Co., Inc., 637 F.3d 744, 747 (7th Cir.
2011). We address each of Tank’s arguments in turn.
   A. Tank’s Termination Was Not Discriminatory
    Tank asserts that T-Mobile violated 42 U.S.C. § 1981
when it discriminated against him. Section 1981 bars em-
ployers from discriminating and retaliating against employ-
ees based on the employee’s race or national origin. Ptasznik
v. St. Joseph Hosp., 464 F.3d 691, 695 n.4 (7th Cir. 2006). Race
and national origin discrimination claims can be established
in one of two ways: the direct and indirect methods of proof.
Nancify v. Ill. Dept. of Human Servs., 697 F.3d 504, 509 (7th Cir.
2012). Tank tries to establish his claim under the direct
method, which requires him to provide either direct or cir-
cumstantial evidence of intentional racial discrimination by
6                                                          No. 13-1912

the person that made the decision to fire him. 1 Schandelmeier-
Bartels v. Chicago Park Dist., 634 F.3d 372, 379 (7th Cir. 2011);
Montgomery v. Am. Airlines, Inc., 626 F.3d 382, 393 (7th Cir.
2010). Direct evidence requires an admission of discrimina-
tory intent, while circumstantial evidence typically includes:
(1) suspicious timing, ambiguous oral or written statements,
or behavior toward, or comments directed at, other employ-
ees in the protected group; (2) evidence, whether or not rig-
orously statistical, that similarly situated employees outside
the protected class received systematically better treatment;
or (3) evidence that the employer offered a pretextual reason
for an adverse employment action. Alexander v. Casino Queen,
Inc., 739 F.3d 972, 979 (7th Cir. 2014). 2 “Each type of evidence
is sufficient by itself (depending of course on its strength in
relation to whatever other evidence is in the case) to support
a judgment for the plaintiff; or they can be used together.”
Coleman v. Donahoe, 667 F.3d 835, 860 (7th Cir. 2012) (quoting
Troupe v. May Dep’t Stores Co., 20 F.3d 734, 736 (7th Cir.
1994)). Tank may avoid summary judgment only by present-
ing sufficient evidence that could lead a rational jury to con-
clude that T-Mobile fired him because of his race or national
origin. See Hanners v. Trent, 674 F.3d 683, 691 (7th Cir. 2012).
    Tank provides no direct evidence of discrimination, but
instead relies on circumstantial evidence of suspicious tim-
ing and alleged pretextual reasons for being fired. Specifical-

1 Tank also tries to establish his discrimination claim under the indirect
method in his appellate brief, but his claim is waived because the argu-
ment was not presented to the district court. See Stevens v. Umsted, 131
F.3d 697, 705 (7th Cir. 1997).
2Alexander is a Title VII and § 1981 case, but the elements and methods
of proof for both claims are essentially identical. 739 F.3d at 979 n.2.
No. 13-1912                                                  7

ly, he alleges that: (1) T-Mobile’s 2010 investigation was sus-
picious; (2) when conducting the investigation, the company
departed from its normal procedures in extraordinary ways;
and (3) ambiguous employee comments and behavior were
directed towards Indians.
    Based on the circumstantial evidence Tank provides, we
find that no reasonable jury could conclude that T-Mobile
fired Tank because of his national origin or race. Tank alleg-
es that HR insisted on investigating him immediately after
he complained to Mavers about discrimination at the com-
pany. While T-Mobile’s investigation did begin two days af-
ter Tank presented HR with a memo describing what he be-
lieved to be discrimination and complaining of retaliation,
the timing of the investigation was not suspicious. T-Mobile
sent Mavers to investigate what caused the tumultuous rela-
tionship between Tank and McAuliffe to determine whether
there was a larger problem. On May 19, Tank met with
Mavers and told him that he felt that McAuliffe was harass-
ing him. On the same day, Mavers, in addition to meeting
with Tank, met with Tank’s team and encouraged them to
critique Tank’s leadership. From those meetings, two com-
plaints from separate sources alleged that Tank engaged in
misconduct. The first complaint, dated May 20, was from an
in-house attorney that questioned the billing practices of an
outside law firm that worked for an employee that indirectly
reported to Tank. The attorney was concerned that the em-
ployee may have inappropriately used T-Mobile resources to
help Tank obtain a position at a science and technology non-
profit organization. The second complaint, dated May 22,
was filed anonymously and alleged that Tank had a prob-
lematic leadership style, exercised improper influence over
day-to-day affairs, and allowed a former contractor that had
8                                                 No. 13-1912

been fired to be rehired, even though Tank’s boss ordered
otherwise. The complaint also alleged that Tank used a
“vengeful and vindictive initiative” to undermine or drive
away anyone who was connected to Tank’s predecessor.
Although Tank gave Mavers a memo that outlined what he
believed was McAuliffe’s discriminatory treatment on May
20, the record indicates that the impetus of the 2010 investi-
gation were two complaints filed against Tank. Tank has
presented no evidence that the complaints were orchestrated
by Mavers or HR as a way to undermine him. Without more,
even in the light most favorable to Tank, we do not conclude
that a reasonable jury could find the timing of the investiga-
tion suspicious.
    Second, no inference of discrimination can be raised from
the manner in which the investigation was conducted. Tank
alleges that T-Mobile’s investigation involved “extraordi-
nary departures” from the company’s normal procedures
because, according to him, HR is not supposed to work di-
rectly with the Corporate Investigations Department when
the latter performs an investigation and it is contrary to T-
Mobile practice for HR to personally select a Corporate In-
vestigations investigator to handle an investigation. But
Tank did not offer any corporate policy or other evidence
that forbade Corporate Investigations and the HR Depart-
ment from conducting joint investigations. Moreover, Tank
did not point to a T-Mobile policy, procedure, or other evi-
dence that demonstrated that it was improper for HR to per-
sonally select a Corporate Investigations investigator to
handle an investigation.
   Finally, Tank argues that he presented evidence that Ray
and Mavers uttered discriminatory comments, which he ar-
No. 13-1912                                                   9

gues helps demonstrate that he was fired because of his na-
tional origin or race. A remark can raise an inference of dis-
crimination when it was: “(1) made by the decision-maker,
(2) around the time of the decision, and (3) in reference to
the adverse employment action.” Egonmwan v. Cook Cnty.
Sheriff’s Dep’t, 602 F.3d 845, 850 (7th Cir. 2010). Tank alleges
that Ray mocked Indian accents while at T-Mobile. Tank was
fired in August 2010 and Ray’s comment was made more
than three years before, in May or June 2007. We have said
that isolated comments made over a year before the adverse
action are not evidence of discrimination under the direct
method. Id.
     Tank also alleges that Mavers uttered a discriminatory
comment when he asked Tank whether T-Mobile managers
may have had a reason to be hostile towards Tank and that
because Mavers was a decision-maker in his firing, his
comment is evidence of discriminatory animus. As a prelim-
inary matter, even in the light most favorable to Tank, the
question Mavers asked Tank was not discriminatory in na-
ture. Mavers was tasked with investigating why the rela-
tionship between Tank and HR Manager McAuliffe had de-
graded to the point where McAuliffe felt the need to quit. In
the course of investigating the incident, Tank told Mavers
that he felt that another T-Mobile team showed hostility to-
wards him and that he felt harassed because of his decision
to recommend a stronger sanction in the Kansas City deci-
sion. Mavers asked, “why do you think there’s so much hos-
tility or resentment from that team?” Tank argues that
through this question Mavers insinuated that the T-Mobile
team might have a good reason to resent or be hostile to-
ward Indians. However, given the context in which the
comment was made and without more evidence, no reason-
10                                                No. 13-1912

able jury could conclude that the comment was discrimina-
tory in nature. Mavers was simply asking whether the other
team had a reason for being upset at Tank. The question is
justifiable given the level of animosity between Tank and
McAuliffe and that Mavers was tasked with understanding
why relations between two employees had so badly degrad-
ed.
    Even if we did consider the remark to be discriminatory
in nature, Tank’s argument fails Egonmwan’s first prong be-
cause Mavers is not a decision-maker. “A decision-maker is
the person responsible for the contested decision.” Schandel-
meier-Bartels, 634 F.3d at 379 (internal quotation marks omit-
ted). Ray was Tank’s immediate supervisor, not Mavers, and
it was Ray that made the decision to fire Tank. While Mavers
was involved in the process to fire tank and recommended
that Ray fire Tank, Mavers worked for HR and did not have
the authority to fire Tank. Tank provides no evidence that
suggests otherwise. Without such evidence, we conclude
that Mavers was not a decision-maker. Alternatively, Tank
argues that under the cat’s paw theory of liability T-Mobile
is liable for Mavers’s actions. This argument is waived be-
cause it was not raised before the district court. Hannemann
v. Southern Door Cnty., 673 F.3d 746, 754 (7th Cir. 2012). Fi-
nally, Tank’s argument fails Egonmwan’s third prong because
Mavers’s statement does not at all refer to Tank being fired.
     B. Tank’s Termination Was Not Retaliatory
   Tank also alleges that he was fired in retaliation for com-
plaining about purportedly racist conduct towards other
employees. “Unlawful retaliation occurs when an employer
takes an adverse employment action against an employee for
opposing impermissible discrimination.” See Smith v. Bray,
No. 13-1912                                                           11

681 F.3d 888, 896 (7th Cir. 2012) (quoting Rogers v. City of
Chicago, 320 F.3d 748, 753 (7th Cir. 2003)). Like discrimina-
tion, retaliation may be established by either the direct or in-
direct method of proof. Coleman, 667 F.3d at 859. Tank pro-
ceeds under the direct method of proof, which requires Tank
to show that: (1) he engaged in a protected activity; (2) T-
Mobile took an adverse employment action against him; and
(3) there was a causal connection between his protected ac-
tivity and the adverse employment action. See id. As in his
discrimination claim, Tank attempts to meet his burden
through circumstantial evidence, including suspicious tim-
ing, and HR’s involvement in overseeing the investigation.
Tank’s argument lacks merit because as we discussed above
the timing of the HR investigation was not suspicious and
Tank did not provide any evidence that showed that HR was
prohibited from being involved in investigations.
    In addition, Tank argues that T-Mobile’s reasons for fir-
ing him were pretextual. 3 To show pretext, Tank bears the
burden of demonstrating that T-Mobile’s “ostensible justifi-
cation for its decision is unworthy of credence.” Gordon v.
United Airlines, Inc., 246 F.3d 878, 888 (7th Cir. 2001). Tank
“may make the requisite showing by providing evidence
tending to prove that the employer’s proffered reasons are
factually baseless, were not the actual motivation for the dis-
charge in question, or were insufficient to motivate the dis-
charge.” Id. at 888–89 (quoting Adreani v. First Colonial Bank-


3 The evidence used to show pretext in the indirect method may also be
used under the direct method. See Huff v. UARCO, Inc., 122 F.3d 374, 380
(7th Cir. 1997) (stating that the circumstantial pretextual evidence used
in a direct method proof case is substantially the same as the evidence
required in an indirect or McDonnell Douglas case).
12                                                  No. 13-1912

shares Corp., 154 F.3d 389, 395 (7th Cir. 1998)) (internal quota-
tion marks omitted).
    Tank argues that T-Mobile’s claimed reasons for dis-
charging him were baseless, but we disagree. Tank was
fired, among other reasons, because he showed favoritism
toward one employee. Tank argues that T-Mobile’s investi-
gation determined that allegation to be untrue. His charac-
terization misrepresents the conclusions of that investiga-
tion, as the Report actually confirmed that particular allega-
tion. Tank also argues that the Report found that another
employee, not Tank, misused company assets by hiring a
law firm for personal gain. Once again, Tank mischaracteriz-
es the Report’s findings. The Report found that technically
the person to whom Tank showed favoritism hired the law
firm, but that he knew about her activities. Finally, the Re-
port supported the conclusion that Tank was insubordinate
and allowed a subcontractor to continue to work for the
company after Tank’s supervisor told Tank to fire the sub-
contractor.
    Second, Tank argues that T-Mobile’s explanation for why
the company fired him was not the actual motivation for fir-
ing him because the company’s explanation shifted over
time, but the record does not support his claim. T-Mobile’s
reason for firing Tank was consistent throughout the pro-
cess. From the beginning, T-Mobile said that it fired Tank,
among other reasons, because of insubordination. In 2008,
Tank’s boss ordered Tank to fire Sias. Tank did so, but at
some point later a report by the company showed that Sias
worked for a new vendor under an alias with Tank’s
knowledge. Moreover, Ray and Mavers point to this incident
as the reason Tank was fired.
No. 13-1912                                                          13

    Third, Tank argues T-Mobile’s explanations for firing
him are insufficient to motivate his discharge because T-
Mobile disciplined other employees for comparable infrac-
tions far less harshly. To show that co-workers are similarly
situated, Tank must demonstrate that the putative similarly
situated employees were directly comparable to him in all
material respects. Patterson v. Ind. Newspapers, Inc., 589 F.3d
357, 365–66 (7th Cir. 2009). This requires Tank to show that
he and an alleged comparator “engaged in similar conduct
without such differentiating or mitigating circumstances as
would distinguish their conduct or the employer’s treatment
of them.” Hanners v. Trent, 674 F.3d 683, 692–93 (7th Cir.
2012). As circumstantial evidence, Tank offers Ray and an-
other VP as comparators to support his retaliation claim. 4
Tank alleges that T-Mobile did not investigate Ray when he
allowed a vendor to award itself 90% of T-Mobile’s outside
contracts for the region or when a VP was found to have ac-
cepted gifts from a vendor whom he was perceived as favor-
ing. Ray and the other VP are not valid comparators, how-
ever, because neither engaged in the litany of misconduct
that Tank engaged in. Tank was found not only to have
demonstrated favoritism towards one of his employees, he
was also found to have engaged in unprofessional conduct,
and insubordination. In addition, the VP that Tank claims
was not investigated was indeed investigated. Moreover,
Tank was fired after being investigated a second time for
breaking company rules. Neither of the T-Mobile employees


4 Comparator evidence is usually offered when a plaintiff uses the indi-
rect method. See, e.g., Montgomery, 626 F.3d at 395. However, comparator
evidence can be relevant circumstantial evidence demonstrating retalia-
tion under the direct method of proof. Coleman, 667 F.3d at 861 n.9.
14                                                No. 13-1912

Tank points to as comparators broke the rules a second time
so they are not actually comparators.
    Alternatively, Tank alleges he complained to Mavers
about retaliation, but that Mavers did not investigate his al-
legation. Tank argues, and uses circumstantial evidence to
try and show that, Mavers’s failure to investigate his com-
plaints demonstrates Mavers’s discriminatory motive and
incentive to retaliate. We disagree. We have said that a su-
pervisor standing by while an employee complained of race
discrimination could be evidence of discriminatory animus.
See id. at 906. However, none of Tank’s record citations sup-
port his assertion. In his deposition, Tank alleges that he
gave Mavers a two-page memorandum that described how
McAuliffe and the HR team retaliated against him for the
Kansas City decision. Tank Dep. 509:20-510:24; Tank Dep.
Ex. 16. Mavers denied seeing the memo. Although a header
contained in the memo suggests that Tank accused
McAuliffe and the HR Department of discrimination and re-
taliation, the substance of the memo shows that Tank’s com-
plaint to Mavers was related to personal grievances rather
than discrimination. For example, the memo discussed how
an HR employee made fun of another employee’s stutter,
Tank’s disagreement with McAuliffe about eliminating a po-
sition at the company, and McAuliffe’s failure to attend
weekly director meetings. The complaint that comes closest
to pointing to a § 1981 violation is the one that alleges that
HR’s behavior towards Tank changed significantly after the
Kansas City decision. However, this comment is insufficient
given the deteriorating relationship between Tank and
McAuliffe, even if read in the light most favorable to Tank.
Complaining about a co-worker’s actions is not statutorily
protected expression when the complained of conduct does
No. 13-1912                                                    15

not relate to race or national origin. See Bray, 681 F.3d at 907
n.8 (citing Durkin v. City of Chicago, 341 F.3d 606, 615 (7th Cir.
2003)). Evidence that Mavers ignored Tank’s complaint is
not evidence that he harbored unlawful animus and without
evidence that Tank complained about discrimination direct-
ly to Mavers, a reasonable jury could not conclude that
Mavers harbored discriminatory animus or was deliberately
indifferent to Tank’s claim.
   C. Tank’s Pay Discrimination Claim Fails
    Tank also contends that T-Mobile engaged in pay dis-
crimination. Tank does not point to any direct evidence of
pay discrimination and appears to rely on the indirect meth-
od of proof with respect to this claim. The indirect method
requires Tank to proceed under the burden-shifting ap-
proach set forth in McDonnell Douglas Corporation v. Green,
411 U.S. 792, 801–02 (1973). Under this method, a plaintiff
has the burden of establishing a prima facie case of discrimi-
nation by showing that: (1) he is a member of a protected
class; (2) he met the employer’s legitimate business expecta-
tions; (3) he suffered an adverse employment action; and (4)
similarly situated employees outside of the protected class
were treated more favorably. Keeton v. Morningstar, Inc., 667
F.3d 877, 884 (7th Cir. 2012). A similarly situated employee is
one whose performance, qualifications, and conduct are
comparable in “all material respects.” Dandy v. United Parcel
Serv., Inc., 388 F.3d 263, 274 (7th Cir. 2004) (citing Durkin v.
City of Chi., 341 F.3d 606, 613 (7th Cir. 2003)). If Tank estab-
lishes a prima facie case of discrimination, then the burden
shifts to T-Mobile to state a legitimate, nondiscriminatory
reason for the employment action. See McDonnell Douglas,
411 U.S. at 802. If T-Mobile does so, the burden shifts back to
16                                                 No. 13-1912

Tank, who must present evidence that the stated reason is a
“pretext,” which in turn permits an inference of unlawful
discrimination. Id. at 804.
    Tank fails to satisfy the fourth element regarding dispar-
ate treatment. He alleges that he was paid a lower salary
than comparable non-Indian VPs, but a close review of the
record shows that his alleged comparators are not valid
comparators who are similarly situated. Under T-Mobile’s
policies, base salary was based on an employee’s position,
work experience, qualifications, educational background
and achievements within T-Mobile. An employee’s manager
or direct report was responsible for determining an employ-
ee’s starting base salary and annual adjustments. In addi-
tion, geographical location also figured into base salary.
Tank points to no evidence that shows that these employees
were subject to the same standards and compensation
scheme, or had comparable experience, education, or qualifi-
cations. Tank assumes that because his alleged comparators
were also T-Mobile regional VPs, the fact that he was paid
less is enough to survive summary judgment. It is not. See
Diaz v. Kraft Foods Global, Inc., 653 F.3d 582, 590 (7th Cir.
2011). Absent valid comparators, Tank cannot survive sum-
mary judgment under the indirect method of proof because
he failed to establish a prima facie case that T-Mobile en-
gaged in pay discrimination.
                      III. CONCLUSION
     The judgment of the district court is AFFIRMED.